internal_revenue_service number release date index number -------------------------- ------------- ----------------------------------------------- ------------------- ------------------------------------------------ ---------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc intl plr-139706-04 date may taxpayer legend legend --------------------------------------------------------------------------------------------- ------------------------- ------- --------------- ----------------------------- -------------------------- ------------------- --------------------------- ------- individual a ---------------------- individual b -------------------- individual c ------------------------- law firm cpa firm date a date b tax_year one tax_year two country y dear ----------------- this replies to a letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 to file form_2045 transferee agreement and form_8848 consent to extend the time to assess the branch_profits_tax under regulations sec_1_884-2 and c for the tax_year ended on date a additional information was electronically transmitted on date the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in plr-139706-04 support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process individual a is currently employed as taxpayer’s controller and is responsible for maintaining and coordinating the company’s accounting finance and tax reporting functions individual b is an attorney with law firm and has extensive experience with federal tax matters individual c is a senior manager with cpa firm and has provided tax_advice to taxpayer for a number of years until date a taxpayer was a country y corporation operating primarily in the united_states taxpayer decided to restructure and leave country y law firm was taxpayer‘s u s legal counsel and provided legal and tax_advice concerning the domestication of taxpayer a month before date a individual c asked individual a if taxpayer would like assistance with addressing the tax issues associated with the proposed domestication transaction individual a indicated that law firm was providing legal and tax assistance with respect to the transaction individual c requested copies of the documents relating to the transaction which would be available for use in preparing the federal and state_income_tax returns for tax_year one at this time however a formal engagement letter had not been entered into with cpa firm to prepare taxpayer’s federal_income_tax return for tax_year one in november of tax_year one individual a informed individual c that taxpayer had effected the domestication as of date a however it was not until january of tax_year two that individual a provided individual c with the documents relating to the domestication individual c reviewed the documents and realized that the domestication transaction was effected as an inbound f reorganization and that the taxable_year of taxpayer had closed on date a it was further realized that the income_tax return which was due on date b as a result of the transaction was past due and that no branch_profits_tax forms had been filed individual a has extensive experience with federal_income_tax matters but was not aware that the tax_year would end on date a and none of taxpayer’s outside tax advisors on whom individual a relied indicated that the tax_year would end on the effective date of the domestication transaction individual b states that law firm did not advise taxpayer that its tax_year would end upon the domestication transaction as it assumed that the tax_return_preparer was aware of the transaction and the applicable reporting requirements sec_301 -1 b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement plr-139706-04 sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith within the meaning of sec_301_9100-3 subject_to the conditions set forth in sec_301_9100-3 and the grant of relief will not prejudice the interests of the government within the meaning of sec_301_9100-3 in the present situation sec_1_884-2 and c fix the time to file form_2045 and form_8848 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies the standards of sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file form_2045 transferee agreement and form_8848 consent to extend the time to assess the branch_profits_tax under regulations sec_1_884-2 and c for the tax_year ended on date a as provided in sec_301_9100-1 the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file form_2045 and form_8848 no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented specifically no opinion is expressed as to whether the domestication transaction was effected as an inbound f reorganization on date a in addition no opinion is expressed as to the tax consequences of filing form_2045 and form_8848 late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing form_2045 and form_8848 late that are not specifically set forth in the above ruling in addition notwithstanding that an extension is granted under sec_301_9100-3 to file form_2045 and form_8848 penalties and interest that would otherwise be applicable if any continue to apply with respect to the income_tax return that was due on date b a copy of this ruling letter should be associated with taxpayer’s tax_return for the tax_year ended on date a this ruling is directed only to taxpayer who has requested it sec_6110 provides that it may not be used or cited as precedent plr-139706-04 pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to taxpayer’s authorized representative sincerely associate chief_counsel international by s allen goldstein allen goldstein reviewer enclosures copy for sec_6110 purposes
